Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Claims 1-20 are currently pending and directed toward TECHNIQUES FOR PROTECTING MEMORY PAGES OF A VIRTUAL COMPUTING INSTANCE.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 was filed after the mailing date of the Notice of Allowance and Fees Due (PTOL-85) on January 31, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses a method (system and a non-transitory computer-readable medium, storing processor executable instruction) for protecting memory of a virtual computing instance executing within a host computer in the precise manner disclosed by the Applicant's claimed invention.
Examiner additionally considered references provided by Applicant in Information Disclosure Statement (IDS) Form (SB08) on January 31, 2022. Among those provided: 
Examiner considers prior art reference of US 10,430,223 provided by Applicant in IDS as being closest to limitations of Claim 1. However the reference is not a prior art under 35 U.S.C. 102(b)(2).
Therefore all provided by Applicant and cited by Examiner references fail to anticipate or make obvious all the limitations of claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492